Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a swimming pool including a pool shell having a wall; two or more upright supports spaced along an exterior of the wall; and mechanical fasteners fastening the upright supports to the shell; the wall having a top, a bottom and a first elongate stiffening portion; the first elongate stiffening portion running along the wall and being positioned more than 250 mm from each of the top and the bottom; and the uprights supports being rigidly connected to the first elongate stiffening portion and at least one of the top and the bottom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754